Dissenting Opinion
Arterburn, C. J.
I agree with a great deal of what is said in general in the majority opinion with reference to the use of sound recordings and the encouragement of their use.
However, I can not agree with the conclusion of the majority opinion that because this court on appeal believes that the recording [contrary to what the trial judge found] was inaudible and not understandable, that the court committed error in admitting the tape recording of the defendant’s conversation to the jury.
In the first place, we have no right to reweigh the evidence heard by the trial court on this point, nor to get down on the trial bench and retry the case on the theory, as stated in the majority opinion, that we might be “in a position superior to that of the trial court to decide an issue, the determination of which is entirely discretionary.”
I do not need to cite authorities for the proposition that in a case on appeal when there is any evidence to support the *514trial court, we do not retry the case because we think the trial court did not weigh the facts and the evidence as we would have done.
Neither do I accept the statement that in reviewing an abuse of discretion by a trial judge “it is merely a good faith difference of opinion upon an issue viewed from altogether different perspectives.” We should not view it from a different perspective; but we should view it from the perspective of the trial judge on the trial bench who had many facts to weigh and consider that we do not have in the record here. Therefore, I do not think it was proper for us in this court to replay the tape and weigh the evidence and decide the tape was inaudible. It was done on a different machine than that used in the trial court; and there had been numerous replayings of the tape, which no doubt is dimmed by such frequent usage.
The record does show that the trial court found the tape audible and the judge struck out portions which he thought were not relevant, as a competent judge would do with reference to conversations. The record further shows that a transcription of the tape was made after certain portions were ordered stricken by the judge and placed in the record. We query how this could be done at the time of the trial if the tape was so inaudible. The record does not show what volume of sound or loudness was used in replaying this tape to the jury. All of this was evidence which the trial judge had on the bench which we do not have here on appeal.
I consider this tape recording much the same as testimony of a witness or a conversation introduced into evidence. If we may take tape recordings and replay them in this court, which is part of the evidence in the trial court, and consequently determine whether or not they are audible or understandable, then it follows naturally that where the same questions arise with reference to a witness who speaks broken English or who has a speech impediment, we should hear the witness in this court a second time to determine whether or not the trial *515court was using sound discretion in permitting such witness to testify. The fact that part of a conversation repeated by a witness was not audible, or could not be heard does not make other relevant portions of the conversation inadmissible. All of these matters should go to the jury if they are relevant for determining what value or credibility the jury desires to give them. I feel that the same rule should apply to a tape recording of a conversation that otherwise is admissible because it is relevant.
Again, I feel that we have usurped the prerogative of a trial judge to decide facts within the surrounding circumstances that we do not have here on appeal. We should not do this so long as there is any evidence to support the finding of fact of the trial judge.
The principle of appellate review requires that we should not disturb the trial court’s finding and substitute our own personal opinions as to how we would have decided the facts if there is any evidence to support the trial court’s ruling.
Givan, J., concurs.
Note. — Reported in 282 N. E. 2d 795.